 1

 2

 3

 4

 5

 6
                                                                    JS-6
 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10 FRANKENMUTH MUTUAL                           Case No. 5:20-cv-01597-JLS-KK
     INSURANCE COMPANY,
11                                              ORDER GRANTING
                                                STIPULATION FOR DISMISSAL
12               Plaintiff(s),                  WITH PREJUCIDE
13
          v.
14

15 ESTES EXPRESS LINES,

16               Defendant(s).
17

18        The Court, having considered the Stipulation between the parties, dismisses
19 the action with prejudice in its entirety. Each party to bear its own attorneys’ fees

20 and costs.

21        IT IS SO ORDERED.
22

23 Dated: May 21, 2021
                                           HON. JOSEPHINE L. STATON
24                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
